            CaseApplication
   AO 106A (08/18) 2:20-mj-03890-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    08/18/20
                                                                                    Means             Page 1 of 29 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )        Case No. 2:20-MJ-03890
       DIGITAL DEVICES SEIZED FROM MARK LEE                                   )
       STELLE                                                                 )
                                                                              )
                                                                              )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                               Offense Description
          18 U.S.C. §§ 1029 and 1028A                                             See attached Affidavit


         The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                      ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                   /s Scott Robbins
                                                                                                       Applicant’s signature

                                                                                   Postal Inspector Scott Robbins
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                       Judge’s signature

City and state: Los Angeles, CA                                                    Hon. Michael Wilner, U.S. Magistrate Judge
                                                                                                       Printed name and title
                                             th
AUSA Andrew Brown, x0102, 11 Floor
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 2 of 29 Page ID #:2



                              ATTACHMENT A

DEVICES TO BE SEARCHED
     The digital devices to be searched (the “SUBJECT DEVICES”),

were seized by the Hermosa Beach Police Department from MARK LEE

STELLE’s hotel room and vehicle on August 10, 2020, and are

currently in the possession of Hermosa Beach Police Department

stored under case number DR #XX-XXXXXXX:



     1. Grey HP laptop computer



     2. Grey ASUS laptop computer



     3. Black cellphone with a black leather case



     4. Black Cellphone with no case



     5. Black SanDisk Thumb Drive




                                       i
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 3 of 29 Page ID #:3



                              ATTACHMENT B

ITEMS TO BE SEIZED
     1.   The items to be seized are evidence, contraband

fruits, or instrumentalities of violations of Title 18, United

States Code, Sections 1029 (Access Device Fraud) and 1028A

(Aggravated Identity Theft), (collectively the “Subject

Offenses”), specifically:

          a.    Records and documents referring or relating to

personal identifying information of individuals other than MARK

LEE STELLE, including social security numbers, other identifying

numbers, dates of birth, addresses and telephone numbers, PINs,

credit reports, and bank or other financial institution

information, and records referring or relating to such

information;

          b.    Records and programs referring or relating to

buying, selling, or transferring financial account information,

such as credit card numbers, expiration dates, Card Verification

Values (CVVs), and related information;

          c.    Records and programs relating to the

counterfeiting or manipulation of credit cards, documents, and

identifications, such as the cutting-and-pasting of signatures,

letterheads, identification photographs, watermarks, and seals,

card designs, and re-embossing or re-encoding cards, including

the altered or counterfeited information itself;

          d.    Records referring or relating to mail matter,

shipping packages, or financial accounts not addressed to or

from 392 MISTY FALLS, SIMI VALLEY, CA 93065;
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 4 of 29 Page ID #:4



          e.    Records and programs relating to wealth and the

movement of wealth since June 2020, such as crypto-currency

accounts and transfers, other digital wealth storage and

transfer methods including PayPal and Venmo, money orders or

Western Union transfers, brokerage and financial institution

statements, wire transfers, cashier's checks, transactions

involving prepaid cards, and/or other financial documents

related to depository bank accounts, lines of credit, credit

card accounts, the purchase, sale, or renting of automobiles or

real estate, or showing or referring to purchases or

transactions for more than $500;

          f.    Documents and records showing electronic and

telephone contacts and numbers called or calling, such as SIM

cards, address books, call histories, telephone bills, and email

and other electronic addresses, such as those for Facebook,

WhatsApp, ICQ, Telegram, and other electronic communication

applications;

          g.    Documents and records referring or relating to

law enforcement or bank or creditor investigations, accounts

being closed or at risk of being closed, currency transaction

reports, and manipulating transactions to avoid scrutiny such as

by structuring cash transactions or creating documentation to

satisfy anti-money laundering programs; and

          h.    Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offenses, and forensic copies thereof.
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 5 of 29 Page ID #:5



          i.    With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.      evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 6 of 29 Page ID #:6



                ix.   records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, "bookmarked" or "favorite" web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms "records," "documents,"

"programs," "applications," and "materials" include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

          II. SEARCH PROCEDURE FOR THE SUBJECT DEVICE(S)
     3.   In searching the SUBJECT DEVICE(S) (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the "search team") may

search any SUBJECT DEVICE capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

          b.    The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be forensically processed at that location.

          c.    The search team shall complete the search of the

SUBJECT DEVICE(S) as soon as is practicable but not to exceed

120 days from the date of issuance of the warrant.         The

government will not search the digital device(s) beyond this
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 7 of 29 Page ID #:7



120-day period without obtaining an extension of time order from

the Court.

             d.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized.      The search team may also

search for and attempt to recover deleted, "hidden," or

encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                  ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                  iii. The search team may use forensic examination

and searching tools, such as "EnCase" and "FTK" (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

             e.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

             f.   If the search determines that a SUBJECT DEVICE

does not contain any data falling within the list of items to be
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 8 of 29 Page ID #:8



seized, the government will, as soon as is practicable, return

the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

           g.   If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.   If the search determines that the SUBJECT DEVICE

is (1) itself an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies

of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

           i.   The government may also retain a SUBJECT DEVICE

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           j.   After the completion of the search of the SUBJECT

DEVICE(S), the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

     4.    The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 9 of 29 Page ID #:9



assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

     5.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 10 of 29 Page ID #:10



                                AFFIDAVIT
      I, Scott Robbins, being duly sworn, declare and state as

follows:

                      I. PURPOSE OF THE AFFIDAVIT
      1.   This affidavit is made in support of an application

for a warrant to search the five digital devices (SUBJECT

DEVICES 1-5, collectively, the “SUBJECT DEVICES”) seized from

MARK LEE STELLE and stored under case number DR #XX-XXXXXXX.

The SUBJECT DEVICES were seized from room 214 where STELLE was

staying at the Beach House hotel as well as from the Porsche

STELLE was located in, on the property of the Beach House hotel

in Hermosa Beach, California on or about August 10, 2020, as

described more fully in Attachment A, for evidence, fruits, and

instrumentalities of violations of Title 18, United States Code,

Sections 1029 (Access Device Fraud), and 1028A (Aggravated

Identity Theft), (collectively the “Subject Offenses”), as

described further in Attachment B.        Attachments A and B are

incorporated by reference.

  II. BACKGROUND OF UNITED STATES POSTAL INSPECTOR SCOTT ROBBINS
      2.   I am currently a United States Postal Inspector

(“USPI”) with the United States Postal Inspection Service

("USPIS"), Los Angeles Division.       I have been employed by the

USPIS since April 2005.      I completed a 12-week basic training

course in Potomac, Maryland, that included training in mail

theft, mail fraud, and financial crime investigations, among

others.
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 11 of 29 Page ID #:11



      3.      As a USPI, I am currently a member of the Identity

Theft and Economic Crimes Task Force (“ITEC”), where my duties

are to investigate violations of postal law, including identity

theft, mail fraud, credit card fraud, and related financial

crimes.    During this investigation, I have consulted with other

law enforcement officers and agents with many years of combined

experience in the field of financial crimes investigations.

      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.          Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                    III. SUMMARY OF PROBABLE CAUSE
      5.     On August 10, 2020, Hermosa Beach Police Department

(“HBPD”) Officers found MARK LEE STELLE (“STELLE”) in possession

of at least twenty suspected fraudulent credit cards, some

encoded with information different than what was embossed on the

cards.     STELLE was also in possession of multiple false

identification documents, including a false California driver’s

license and a false California Department of Motor Vehicle

document depicting STELLE’s photograph.        STELLE is also

suspected of having used fraudulent identifications and credit



                                        2
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 12 of 29 Page ID #:12



cards to pay for charges at The Beach House Hotel in Hermosa

Beach, California from on or about August 1, 2020 through August

10, 2020.     STELLE is also suspected of using fraudulent

information and credit cards to rent a Porsche that he was

sitting in at the time he was contacted (and subsequently

arrested) by HBPD on August 10, 2020.        STELLE also was in

possession either in his vehicle and/or in his hotel room of

several digital devices believed to contain evidence of the

SUBJECT OFFENSES.     STELLE is currently on State of California

Post Release Community Supervision (PRCS) and accordingly his

vehicle, residence, person, and cellular telephones are subject

to search.     Because his search conditions do not explicitly

cover other digital devices, however, I seek permission to

search them.

                    IV. STATEMENT OF PROBABLE CAUSE
      6.     Based on my investigation, review of HBPD

investigative reports, evidence, and discussions with HBPD

Sergeant Eric Cahalan (“Sgt. Cahalan”) and other HBPD

Detectives/Officers involved, I learned the following:

      A.     Hermosa Beach Police Identify a Link to Potential
             Fraud in Progress
      7.     On August 10, 2020, at approximately 2:43 AM, Sgt. Cahalan

was in his marked HBPD patrol car and observed a Mercedes Benz

driving in violation of a California vehicle code. Sgt. Cahalan

noted the vehicle was occupied by at least two subjects, one of

them he believed to be female. The vehicle had been travelling

north when Sgt. Cahalan first observed it and he was travelling




                                        3
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 13 of 29 Page ID #:13



south. After passing Sgt. Cahalan, the vehicle turned west, so

Sgt. Cahalan did the same.      Sgt. Cahalan could then see the

vehicle travelling north and observed it to shut off its lights

while driving. The vehicle then suddenly pulled to the right and

stopped, at which point Sgt. Cahalan saw a subject exit the

vehicle from the driver’s side (unknown if it was back or front

seat).

       8.   Sgt. Cahalan drove by the same Mercedes Benz, which he

noted was parked illegally. Sgt. Cahalan started to search the

area for the subject who exited and witnessed two subjects

walking near the Mercedes Benz. Sgt. Cahalan turned his patrol

car around in an attempt to make contact with the subjects and

the Mercedes Benz, however the subjects ran away on foot when he

did so. Sgt. Cahalan called for backup and the HBPD searched for

the subjects.    HBPD found a female believed to be one of the

aforementioned subjects hiding on a porch on the same block (the

100 block of 34th Place) where Sgt. Cahalan and seen the subjects

run away from the Mercedes Benz.

       9.   The female indicated she had been drinking and got

into a fight with her boyfriend and was just sitting on the

porch, although it was not her residence.         She consented to a

search and was found to have a laundry bag from the Beach House

hotel in Hermosa Beach.      This female denied being linked to the

illegally parked vehicle.      This vehicle, however, had a Beach

House parking pass (954) visible through its windshield.           HBPD

had the vehicle towed for having an expired registration

tag.   The female was released from the scene but due to the



                                        4
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 14 of 29 Page ID #:14



suspicio us circumstances and the possible connection to the

Beach House hotel located at 1300 The Strand, Hermosa Beach,

California, Sgt. Cahalan proceeded to the Beach House for

follow-up investigation.

      B.    HBPD Officers Contact the Beach House Hotel
      10.   Sgt. Cahalan contacted the night manager and asked

about the aforementioned Mercedes Benz, the parking pass (954)

and its connection to the hotel. The night manager said that

the vehicle was related to Room 214, but there were additional

rooms bei ng rented and several subjects. The night manager

explained several credit ca rds had been authorized for use over

the course of a few days.

      11.   The night manager allowed Sgt. Cahalan to review some

of the i nformation provided for the rooms related to the

Mercedes Benz (rooms 206, 208, and 214). All were authorized in

the name of Kevin Yi, with various credit card account numbers.

Sgt. Cahalan also noticed that each of the rooms was also reserved

in names other than Yi. Based on Sgt. Cahalan’s training and

more than seventeen years’ experience as a police officer,

including several years as a Detective directly investigating

fraud/identity theft crimes, he believed the rooms at the hotel

may have been fraudulently obtained.

      12.   I know from my training and experience in identity

theft investigations, that Identity thieves involved in these

crimes often use multiple credit cards in the name(s) of one of

their victim(s) in order to rapidly deplete the victim’s credit




                                        5
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 15 of 29 Page ID #:15



limits across all the victim’(s) credit cards before the victim

notices anything suspicious regarding any one account.

      13.   Identity thieves also do this to obtain the credit

card pre-authorization for the charges and sometimes they use

different account numbers knowing that they may exceed the

credit limit and do so in attempt to avoid detection by the

victims and/or financial institutions.        Identity thieves also

often make payments in one name for rentals and might use

another identity for other charges, again, in an attempt to

avoid detection by the victim, financial institution, and

ultimately by law enforcement.

      14.   Sgt. Cahalan also learned that room 214 was booked in

the names of "Christopher Leyvas David" and "Helen Woo", paid for

by Kevin Yi. HBPD attempted to make contact with the occupants

at Room 214, but were not successful. The security guard at the

locati on told S g t . C a h a l a n t h a t one of the subjects staying

in room 214 had been seen driving a black Porsche and he advised

Sgt. Cahalan that this person was currently sitting in the Porsche,

parked in the hotel’s underground lot.

      C.    HBPD Officers Contact STELLE at the Beach House Hotel
            While he was Sitting in a Porsche
      15.   At ap proximately 3:50 AM, HBPD made contact with the

sole occupant of the aforementioned Porsche.         Sgt. Cahalan

observed the man (later identified as STELLE) was seated in the

driver's seat and was working on a la ptop computer. Sgt. Cahalan

contacted STELLE and asked if he could speak with STELLE, to




                                        6
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 16 of 29 Page ID #:16



which he agreed. Sgt. Cahalan asked STELLE if he was staying in

Room 214 and he told Sgt. Cahalan he was.

      16.   STELLE told Sgt. Cahalan he was on Pro bation and had

been in prison.    Sgt. Cahalan asked STELLE if he was on PRCS1,

and he said he was "CRV," meaning a Conditional Release Violator,

and therefore on PRCS. Sgt. Cahalan knew from his training and

experience that persons on PRCS are subject to search as a

condition of their supervision, as are their possessions and

residences.    (California Penal Code Section 3453)(f) provides

that for persons on PRCS, “The person, and his or her residence

and possessions, shall be subject to search at any time of the

day or night, with or without a warrant, by . . . a peace

officer.”   Sgt. Cahalan conducted a record check on STELLE and

confirmed that STELLE was on PRCS for id entity theft and was

subject to search. Sgt. Cahalan learned of STELLE’s individual

PRCS conditions, which included the “cell phone search” after

recovery of the items, and that the search conditions did not

specify computers, hard drives or thumb drives.

      17.   Sgt. Cahalan again asked STELLE if he was staying in

room 214 and he indicated he was, but indicated the room was in

the name of Christopher David and Helen Yi, but then STELLE

corrected himself and said the name Helen Woo. STELLE told Sgt.

Cahalan the Porsche was being rented by Christopher David.            Sgt.




      1Post Release Community Supervision (PRCS), is a form of
supervision provided to an offender who has been released from a
California Department of Corrections and Rehabilitation (CDCR)
institution to the jurisdiction of a county agency.


                                        7
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 17 of 29 Page ID #:17



Cahalan noted in his report that STELLE was in possession of the

keys to the Porsche.

       18.   After learning of STELLE’s search conditions from Sgt.

Cahalan, HBPD Officer Ma teko conducted a search of STELLE.

During the search of STELLE, HBPD found two Bank of America cash

reward cards located in STELLE’s pants pocket in the names other

than STELLE. These cards were still attached to the Bank of

America mail piece and the mail indicated they were replacement

cards. STELLE told HBPD that he found the ca rds in the parking

lot.

       19.   Based on STELLE’s PRCS status, his possession of two

bank ca rds that did not belong to him, the i nformation the hotel

provided regarding the numerous credit ca rds and names being

used to stay in the rooms, and the fact STELLE indicated the

Porsche was rented by "Christopher David", who was not at the

location, Sgt. Cahalan began to conduct an initial search of the

Porsche.

       D.    HBPD Initial Search of STELLE’s Vehicle at The Beach
             House Hotel
             a.   In the front center console, Sgt. Cahalan indicated

he located a California driver’s license in the name of Christopher

Leyvas Da vid with STELLE’s photo on it. Based on Sgt. Cahalan’s

training and experience, he believed the driver’s license was

fake. Sgt. Cahalan also located the vehicle rental agreement in

the name "Ch ristopher   David". In the rear of the vehicle Sgt.

Cahalan located a credit card embosser, which he knew was often

used by i dentity thieves to create counterfeit credit ca rds.




                                        8
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 18 of 29 Page ID #:18



Sgt. Cahalan also seized one of the SUBJECT DEVICES, a Black

cellphone with a black leather case.

      20.   Sgt. Cahalan could see there was also additional

property to be collected, so he decided to have the vehicle towed

to the HBPD where a more thorough search could be conducted.

      21.   Based on all of the above, Sgt. Cahalan placed S T E L L E

u nder arrest for violation of California Penal Code section

530.5(a )and transported STELLE to the HBPD jail for booking.

The Porsche was subsequently towed to the station.

      E.    HBPD Search of STELLE’s room at the Beach House Hotel
      22.   Based on STELLE's PRCS conditions, his acknowl edgement

of staying in room 214 at the Beach House Hotel, and his possession

of the fake driver’s license in the name of "Christopher L. David",

the name under which the hotel reservation for room 214 was

made, Sgt. Cahalan searched room 214 along with other members

of the HBPD.

      23.   At approximately 5:30 AM the same day, HBPD knocked on

room 214 and there was no answer. Sgt. Cahalan used one of the

Beach House key ca rds that STELLE had in his possession and

successfully made entry into room 214.        During the search of

room 214, HBPD seized one of the SUBJECT DEVICES, the Grey HP

laptop computer.

      24.   Additional items seized from the hotel room 214

included the following items, among others:

        a. A credit card with the account number ground off
       the front of the card;




                                        9
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 19 of 29 Page ID #:19



        b. A PayPal credit card (ending in numbers 1398) in the
        name of Kevin Yi;

        c. A CalTech Staff ID Card;

        d. Several pieces of clear "laminate" type plastic;

        e. A payroll stub in the name of Shirley Wright;

        f. A piece of Samsonite luggage found in the closet
        containing men's clothing, AAA cards in the names of
        Kinglsey and Judith Oguejiofor, CA DMV registration
        card for in the name of Jasmine Moud, and paperwork
        with personal information (birthdate) for Justin
        Tapp, a notebook containing personal information
        for persons other than STELLE, a grey, metal HP
        laptop with a Spiderman sticker; and


        g. A credit card in the name of Panameno and a
        cashier’s check made out to Rock Asylum


      F.    Secondary Search of STELLE’s Vehicle at the HBPD
      25.   Once back at the HBPD, HBPD Officer Mateko searched

the aforementioned towed Porsche.        Sgt. Cahalan reviewed all of

the items Officer Mateko located in the Porsche, these

included the remaining three SUBJECT DEVICES listed below.

All five of the SUBJECT DEVICES are stored under case number

DR #XX-XXXXXXX:

            a.   Grey ASUS laptop computer

            b.   Black Cellphone with no case

            c.   Black SanDisk Thumb Drive




                                       10
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 20 of 29 Page ID #:20



       26.    Additional items seized from the vehicle included

the following items, among others:

              a.      Numerous bank/credit cards in the names of

persons other tha n STELLE. Sgt. Cahalan noted that there were

six cards in the name of Kevin Yi;

              b.      Three California driver’s licenses, three Alabama

driver’s licenses and a Social Security Card in names other than

STELLE.      A clear laminate style plastic as well as fifteen

additional debit/credit cards in names other than S T E L L E ;

              c.      Fraudulent DMV paperwork in the name of

Christopher David, which included a photo of STELLE;

              d.      A Beach House hotel parking pass for the Porsche,

the Porsche rental agreement;

              e.      A green Caliber notebook, which contained

account and personal information for numerous other people,

including for Christopher David and Kevin Yi. There was even a

phone number in the notebook which was the same number the Beach

House hotel had indicated had been provided to them under the

room r e s e r v a t i o n s ;

              f.      A notebook paper with writing indicating account

information for a Helen Woo, which was another name listed on

the B e a c h H o u s e h o t e l reservation and a name STELLE had

previously provided as staying at the hotel;

              g.      A credit card embossing machine and credit card

reader/encoder; and

              h.      A bag of U.S. Mail, predominantly from an address

of 7025 Woodley in Los Angeles. The mail contained several d ifferent



                                         11
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 21 of 29 Page ID #:21



names, apart ment numbers and included bank statements and other

personal mail for many different people.

      G.    HBPD Victim Follow Up
      27.   On August 10, 2020, Sgt. Cahalan contacted Kevin Yi

via phone. Yi confirmed he had lost a bag containing his wallet

and personal information sometime in June or July 2020. Yi told

Sgt. Cahalan he did not open any of the accounts listed on the

credit cards recovered by HBPD during the aforementioned searches.

Yi did not know STELLE and did give anyone permission to use his

personal i nformation.

      28.   August 10, 2020, Sgt. Cahalan contacted victim
Christopher David Leyvas via phone and he confirmed he had lost

his driver’s license in February 2020.          He did not know

STELLE and did not give anyone permission to use his personal

information.

      H.    HBPD Follow up With the Beach House Hotel
      29.   Sgt. Cahalan obtained and later reviewed documents

provided by the Beach House Hotel related to reservations for

rooms 206, 208, and 214.      This information included the following

notable items:

            a.   Two check-in slips and two in voices for room 214

in the name of Christopher David and Helen Woo for August 1, 2020

through August 10, 2020;

            b.   Multiple Beach House credit card authorization

forms, some in the name of Helen Woo, one in the name of

Christopher David and all with Kevin Yi as the purchaser. All of

the authorized card types/numbers were the same as the ca rds


                                       12
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 22 of 29 Page ID #:22



Sgt. Cahalan located in STELLE’s possession. There were

photocopies of the credit cards as well as a California driver’s

license photo of Kevin Yi;

            c.   The credit card authorization in the name of

Christopher David had a note indicating the credit card was for

the rental of a car for Christopher Da vid; and

            d.   There was additional correspondence from Black

and White car rental with car renter listed as "Alexander

Carrol", the card holder as Kevin Yi, and account numbers,

which were the same as located in STELLE’s possession. At the

bottom of the document, it indicated Christopher David be

allowed to drive the vehicle.

I. STELLE Has Previously Been Convicted of Fraud Related Crimes
   and is on Supervised Release
      30.   I reviewed STELLE’s criminal history and learned that

he has a lengthy rap sheet dating back to 1991.          His criminal

history includes at least four felony convictions where he

served prison time, including for identity theft charges in 2018

where he was sentenced to thirty-two months in state prison, a

conviction for identity theft in 2015 where he was sentenced to

three years in state prison, a conviction for vehicle theft in

2012 where he was sentenced to 133 days in jail, and in or about

1995, he was convicted of voluntary manslaughter and sentenced

to fifteen years in state prison.

      31.   I reviewed STELLE’s PRCS report that HBPD obtained

from a law enforcement database and I learned that STELLE was

just placed on supervision in June 2020.         His terms specifically




                                       13
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 23 of 29 Page ID #:23



include not being allowed to be in possession of stolen items,

or credit cards and identification cards in names other than his

own, and he has search conditions.        On August 12, 2020, I spoke

with STELLE’s probation officer, Officer Tobias, who informed me

STELLE does have the search conditions previously mentioned and

that he is obliged to provide any passwords for his cellular

telephone as well.     On August 17, 2020, Officer Tobias informed

me the warrant for STELLE was active and the address placed on

the warrant is 392 MISTY FALLS, SIMI VALLEY, CA 93065.

            V. TRAINING AND EXPERIENCE ON SUBJECT OFFENSES
      32.   Based upon my training and experience, including

investigations involving access device fraud and identity theft,

I know that:

            a.   People involved in access device fraud and

identity theft commonly utilize telephones, computers, and/or

other digital devices to further their illegal operations,

including cellular telephones and computers.         For example,

digital devices allow these individuals to: (1) purchase or

obtain personally identifiable information belonging to other

people, or other items such as profiles, trade lines, or credit

reports; (2) establish or modify fraudulent bank accounts or

credit card accounts; (3) use fraudulently obtained bank

accounts or credit card accounts to make purchases, including

purchases for additional personal identifying information; and

(4) track and keep records of their crimes, such as pay/owe

records for the fraud scheme.       Digital devices also provide

relative anonymity, by allowing these individuals to conduct



                                       14
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 24 of 29 Page ID #:24



these actions electronically, over the Internet. People involved

in access device fraud and identity theft also often use

computers to perpetrate their crimes due to the relative

anonymity gained by conducting financial transactions

electronically or over the internet.        They often employ

computers for the purposes, among others, of: 1) applying on-

line for fraudulent credit cards; 2) obtaining personal

identification information for the purpose of establishing or

modifying fraudulent bank accounts and/or credit card accounts,

and/or making counterfeit access devices; 3) using fraudulently

obtained bank accounts and/or credit card accounts to make

purchases, sometimes of further personal information; and 4)

keeping records of their crimes.

           b.     People involved in access device fraud and

identity theft commonly maintain addresses and/or telephone

numbers in their telephones, computers, and/or other digital

devices which reflect names, addresses, and/or telephone numbers

of their associates in the fraud scheme and victims of the fraud

scheme.   People involved in access device fraud and identity

theft are commonly in contact with these associates around the

time that they conduct fraud transactions via telephones,

computers, and/or other digital devices, and that they often

keep records of recent ingoing and outgoing calls, emails,

voicemails, text messages, social media messages, and other

communications.

           c.     People involved in access device fraud and

identity theft often use the text messaging feature which allows



                                       15
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 25 of 29 Page ID #:25



individuals to send text messages over their telephones,

computers, and/or other digital devices, to contact their

associates in the fraud scheme and victims of the fraud scheme

and to avoid detection by law enforcement through the use of

this feature.

           d.    People involved in access device fraud and

identity theft often electronically send photographs or videos

of individuals, documents and other records, places, and things

relating to associates in the fraud scheme.

           e.    People involved in access device fraud and

identity theft often times leave and receive voicemail messages

with associates in the fraud scheme and victims of the fraud

scheme related to the fraud scheme over text and social media.

           f.    Identifying the names and numbers in telephones,

computers, and/or other digital devices, (as well as GPS

information on the devices) believed to be used by a person

involved in access device fraud and identity theft can lead to

the identification of associates in the fraud scheme and other

potential victims of the fraud scheme, the location of fraud

proceeds (including where the fraud proceeds are stored and

used), the geographic breadth of the fraud scheme, and the

identities of potential organizers, leaders, managers, or

supervisors of the fraud scheme by examining the calling

patterns of these individuals.

           g.    Identity thieves oftentimes keep evidence of

their schemes for years for many reason, including but not

limited to: in order to further their schemes, learn more about



                                       16
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 26 of 29 Page ID #:26



their victims, to learn from their mistakes and attempt to

perfect their skills as an identity thief, and because of the

sheer large volume of information needed to conduct fraud

schemes it would be impossible to remember all of the

information the identity thieves collect for their fraud

schemes.

            h.   Successful identity thieves who generate large

sums of money from their fraud often launder the proceeds of

their fraud to make them appear legitimate or put them beyond

the reach of law enforcement.       Typically this is done by wiring

or depositing cash into bank accounts or other investment

vehicles such as brokerage accounts.        Evidence of these types of

transactions can often be found by searching telephones,

computers, and/or other digital devices.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
      33.   As used herein, the term “digital device” includes the

SUBJECT DEVICES.

      30.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur



                                       17
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 27 of 29 Page ID #:27



after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain



                                       18
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 28 of 29 Page ID #:28



“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      31.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      34.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION
      35.   Based on the foregoing facts, there is also probable

cause to believe that the items listed in Attachment B, which



                                       19
Case 2:20-mj-03890-DUTY Document 1 Filed 08/18/20 Page 29 of 29 Page ID #:29



constitute evidence, fruits, and instrumentalities of violations

of the Subject Offenses described above, will be found on the

SUBJECT DEVICES described in Attachment A.


Attested to by the applicant in accordance
with the requirements of Fed. R. Crim. P. 4.1
by telephone on this ____ day of August,
2020.




UNITED STATES MAGISTRATE JUDGE




                                       20
